In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00111-CV
                                                ______________________________
 
 
 
                                                    IN
RE:  ANDREW JACKSON
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                        Memorandum
Opinion by Chief Justice Morriss
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Inmate Andrew Jackson filed a civil
suit against Gayle Hadaway in the 115th Judicial District Court of Upshur
County, Texas.  His petition for writ of
mandamus complains that the trial court allegedly failed to rule on a motion
for default judgment.  Jackson asks this
Court to compel the trial court to rule on the motion and award damages.   
            Mandamus is an extraordinary remedy
that issues only to correct a clear abuse of discretion or violation of a duty
imposed by law when no other adequate remedy by law is available.  In re Ford
Motor Co., 988 S.W.2d 714, 721 (Tex. 1998) (orig. proceeding ) (citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex.
1992)).  Due to the nature of this
remedy, it is Jackson’s burden to properly request and show entitlement to the
mandamus relief.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.]
1992, orig. proceeding) (per curiam) (“Even a pro se applicant for a writ of
mandamus must show himself entitled to the extraordinary relief he seeks.”). 
            The absence of a mandamus record
prevents us from evaluating the circumstances of this case and, consequently,
the merits of Jackson’s complaints.  Tex. R. App. P. 52.7; Barnes, 832 S.W.2d at 426.  Therefore, we must deny his petition for writ
of mandamus.  
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date
Submitted:          October 21, 2010
Date
Decided:             October 22, 2010